Ethridge, J.,
delivered the opinion of the court.
The city of Pascagoula formerly operated under the code chapter on municipalities, but in the latter part of 1918 changed to the commission form of government provided for in chapter 120, Laws of 1912, and the appellants assumed office on January 1, 191.9. On the 12th of February, 1919, the commissioners passed an ordinance under the provisions of section 9, chapter 120, Laws of 1912 ([the Commission Government Act] Hemingway’s Code, section 6046), fixing the salaries of the commissioners at one hundred and forty-seven dollars per month each. Said ordinance, omitting the formal parts, reads as follows:
“Section 1. The salaries to be paid the mayor and each of the councilmen of the city of Pascagoula, beginning with the month of January, 1919, and payable monthly, is hereby fixed at one hundred and forty-seven ($147) dollars per month each, during the year 1919, such sum of one hundred and forty-seven dollars per month to be paid on the first business day of each month as provided by law.”
On the same day the commission passed a resolution fixing the 17th day of March, .1919, as the day for the election for the voters to vote upon the above-mentioned *483ordinance and providing for tlie publication of notice and ordinance as required by the commission government chapter, and appointed commissioners, etc. The election was duly'held, and the ordinance approved, and it was acted upon during the years 1919,1920, and until the 24th of January, 1922, when appellee, acting alone, filed a bill for injunction in the chancery court, setting up the fact of the change to the commission form of government, and that he was a resident citizen, qualified voter, and taxpayer of the city, and that appellants were the councilmen elected in 1918 for a -full term of four years, and that they were mayor and councilmen during the year 1919, clothed with all the authority as such officers, and that they had been such officers ever since, and alleging that the said officers are not allowed any salary unless the amount of salary is submitted to the qualified electors in a certain amount to be voted by such electors, and that for the year 1919 the salary of one hundred and forty-seven dollars a month was legal, and that such officers were entitled to draw the same, but that their authority to draw such salary ended with the year 1919, because of the phrase in said ordinance “during the year 1919,” and that such ordinance only constituted authority for the year 1919, and at the end of that year became null and void, and that no other ordinance fixing the salary had been passed and approved as required by the commission government act above referred to, and that the appellants were without authority of law to draw such salary, and prayed for an injunction restraining appellants from drawing any more salaries under the said ordinance, and prayed for general relief.
The bill was demurred to, the demurrer overruled, and an answer was filed, setting up that it was not the purpose of the commission or of the voters to limit the salaries so fixed to the year 1919, but that the purpose was to fix the salaries as provided by section 9, chapter 120, Laws of 1912 (Hemingway’s Code, section 6046), and introduced in evidence the resolution ordering the *484election publication, etc., passed at the time of the enactment of the ordinance.
It is conceded by the complainant that the salaries for the year 1919 were valid, and that the ordinance was properly approved by the voters as it was drawn and published, but it was contended by the complainant and so held by the chancellor that the ordinance expired by limitation on the last day of the year 1919, and inasmuch as no other ordinance was in existence that the injunction should be granted and the appellants restrained from drawing any further salaries under the said ordinance.
Section 6046, Hemingway's Code (section 9, chapter 120, Laws of 1912), reads as follows:
“At the first regular meeting of the council that is first elected under the provisions of this act, or as soon thereafter as practicable, the council shall, by ordinance, fix the salary of the mayor and each of the councilmen, which ordinance shall not become operative until the same shall have been approved by a majority of the qualified electors voting at an election to be held for that purpose, as provided by this act. Said ordinance shall be published in each newspaper published in said city for at least ten days before said election, and notice of the date of said election shall be given by the council for ten days by publication in all the newspapers published in such city. In case such ordinance shall be rejected by the electors at such election, then a new ordinance, or ordinances, may be passed by the council and submitted to the electors in like manner, until the same shall have been ratified by the electors; and when once such ordinance shall have b.een passed, published and approved, as provided by this section, the same shall not be altered or repealed, unless the ordinance so amending or repealing the same be approved and ratified by the qualified electors of said city at an election held for that purpose.
*485“Every officer or assistant, other than the mayor and councilmen, shall receive such salary or compensation as the council shall by ordinance provide, and the salary or compensation of all other employees of such city shall be fixed by the council from time to time, as occasion may demand.”
It is the contention of the appellants that this section contemplates that the 'councilmen shall pass the ordinance fixing the salaries and that they are without power to fix any time limit, and that therefore the part of the .ordinance involved using the words “during the year 1919” is surplusage and is severable from the remainder of the ordinance, and that consequently it constitutes no limitation, and that the only power the commission had under the law was to fix the salaries at a sum, and when such salaries were approved ‘that they could not be changed in any other maimer than by a vote of the people in an election in which the question was submitted to them.
A careful reading of the section above quoted convinces us that it was the purpose of the legislature to have the salaries fixed as provided in that act, and that such salaries would remain until changed by another ordinance. We find in the statute the following that seems to make this conclusion inescapable:
“When once such ordinance shall have been passed, published and approved as provided by this section, the same shall not be altered or repealed unless the ordinance so amending or repealing the same be approved and ratified by the qualified electors of the said city at an election held for that purpose.”
The commission was without power to fix a time limit upon the operation of the ordinance. If the commission had passed an ordinance that the salaries so fixed should continue for twenty-five years, manifestly no one would think that the time stipulated would be effective. It would clearly be regarded as surplusage, and we think the same is true of the provision in the ordinance “during *486the year 1919.” It may have furnished some ground for criticism and possibly for injunction if injunction had been resorted to at or before the election. It may have had some influence in securing the ratification of the ordinance, but it does not appear from this record that this is true. We must assume that the qualified electors voting in said election knew the law, and consequently we think the injunction was wrongfully sued out. We do not mean in this decision to approve the right of a single citizen acting for himself alone to resort to an injunction to prevent officers of a city from collecting their salaries out of funds in the municipal treasury. We have deemed it unnecessary to decide this point, and have gone to the heart of the lawsuit because of the public importance of the question presented. We desire to call attention to the fact that the state has provided ample machinery by law and competent officers to deal with matters of this kind. Of course a citizen may enjoin an illegal act which will take from him his property, but when public funds are collected and officers are chosen upon whom the duty of expending these funds is imposed, it does not necessarily follow that such officer can be enjoined from making an expenditure of such money by a single taxpayer acting on his own initiative alone. We reserve the question for decision in a proper case.
The judgment will be reversed, and the bill dismissed.

Reversed and dismissed.